t c memo united_states tax_court william e gustashaw and nancy d gustashaw petitioners v commissioner of internal revenue respondent docket no 23873-14l filed date harris l bonnette jr for petitioners nathan m swingley and timothy a lohrstorfer for respondent memorandum findings_of_fact and opinion buch judge the gustashaws filed this collection case pursuant to sec_6330 to challenge the commissioner’s notice_of_determination sustaining a notice_of_intent_to_levy for and federal_income_tax liabilities they argue that the settlement officer abused his discretion in denying their offer-in-compromise additionally the gustashaws contend that the settlement officer erred in calculating their reasonable collection potential by overvaluing an investment_partnership including the cash_value of a life_insurance_policy and failing to properly account for the gustashaws’ out-of-pocket health care and vehicle expenses the settlement officer did not abuse his discretion in denying the gustashaws’ offer-in-compromise because the gustashaws’ reasonable collection potential far exceeded their final offer amount he also did not err in calculating the values of the investment_partnership and allowance for health care and vehicle expenses although the settlement officer erred by including the cash_value of the life_insurance_policy we find his error harmless because after omission of the value of the life_insurance_policy the gustashaws’ reasonable collection potential still exceeded their final offer 1unless otherwise indicated all section references are to the internal_revenue_code at all relevant times all monetary amounts are rounded to the nearest dollar findings_of_fact for a large portion of mr gustashaw’s career he worked for various companies in food and beverage operations management near retirement he changed fields and became the vice president of a company in the pharmaceutical industry in this role mr gustashaw was given stock_options as part of his compensation in the late 1990s around the time mr gustashaw was retiring the gustashaws’ financial adviser encouraged them to create an estate plan as part of this plan the gustashaws created the gustashaw family declaration of trust an irrevocable_trust that owns a life_insurance_policy insuring the lives of mr and mrs gustashaw the trustees of the irrevocable_trust are the gustashaws’ sons and the beneficiaries are the gustashaws’ three children between and the gustashaws made dollar_figure annual gifts to the irrevocable_trust to fund the life_insurance premiums their final payments occurred in and when they made smaller payments of dollar_figure after retiring in mr gustashaw exercised stock_options and generated dollar_figure of income to help minimize taxes the gustashaws’ financial planner suggested that they engage in a custom adjustable rate debt structure commonly referred to as a cards transaction which they did the gustashaws’ returns were audited in and a notice_of_deficiency was issued in in the gustashaws’ prior proceeding in this court gustashaw v commissioner tcmemo_2011_195 aff’d 696_f3d_1124 11th cir the gustashaws conceded deficiencies in tax and were found liable for penalties relating to their cards transaction the gustashaws appealed and our decision was affirmed by the u s court_of_appeals for the eleventh circuit the commissioner assessed the tax and penalties for the years in issue and the gustashaws made a partial payment of dollar_figure on date the commissioner issued a notice_of_intent_to_levy for and to collect unpaid portions of the gustashaws’ liabilities the gustashaws timely requested a hearing and stated that they wanted to pursue an installment_agreement or an offer-in-compromise i collection hearing the settlement officer assigned to the gustashaws’ hearing scheduled a telephone conference and requested that the gustashaws provide a completed form 433-a collection information statement for wage earners and self- employed individuals a completed tax_return for and proof of estimated_tax payments for at the collection hearing the settlement officer reviewed the gustashaws’ form 433-a and supporting financial information the financial information listed a real_estate limited_partnership with chi investments corp investment_partnership valued at dollar_figure and an insurance_policy owned by the irrevocable_trust valued at dollar_figure they also listed vehicle ownership and operating_expenses of dollar_figure and dollar_figure respectively and out-of-pocket health care expenses of dollar_figure the gustashaws’ counsel informed the settlement officer that they were in the process of submitting an offer-in-compromise a first offer-in-compromise a few weeks later the settlement officer received the gustashaws’ first offer-in-compromise for dollar_figure to compromise through federal_income_tax liabilities the offer included form_656 offer_in_compromise form 433-a oic collection information statement for wage earners and self- employed individuals a supplemental statement requesting acceptance of the offer under effective tax_administration life expectancy calculations a copy of the irrevocable_trust instrument and the required_payment they also included with their offer a letter from the investment partnership’s president which they used to substantiate the value of their interest the letter included a list of the gustashaws’ investments valued for custodial holding purposes at the amount of principal left in the fund totaling over dollar_figure the president stated in her letter that the funds are illiquid and t here is no market for regular sale of these funds despite their illiquidity the president stated that there is a possible secondary market to which a finra broker dealer may have access however i am unaware of how to access that myself about three years ago one of our investors did sell their fund holdings on this secondary market but i believed they received less than dollar_figure on the dollar valuation the gustashaws provided a handwritten document and supporting schedules k-1 partner’s share of income deductions credits etc showing dollar_figure of distributions from the investment_partnership in but provided no other documentation substantiating its value their supplemental statement requested that the offer be considered under effective tax_administration specifically economic hardship they argue among other things that liquidating their assets would leave them without adequate retirement_funds and they would not have the resources to pay their necessary living_expenses including out-of-pocket health care expenses and vehicle expenses finally a copy of the irrevocable_life_insurance_trust instrument indicated that it was established by the gustashaws for the benefit of their three children the gustashaws’ sons were appointed as trustees and pursuant to article iii of the trust instrument it is irrevocable and unamendable the settlement officer informed the gustashaws that because their liabilities exceeded their assets and income and because of their involvement in a tax_shelter an effective tax_administration offer-in-compromise was inappropriate and their offer would be processed as a doubt as to collectibility offer b revised offer-in-compromise the gustashaws submitted a revised offer-in-compromise in date under doubt as to collectibility with special circumstances they argue that because of their age and lack of employment the commissioner’s collection of the full liability would leave them unable to cover basic living_expenses and such a situation constitutes an economic hardship as part of their revised offer the gustashaws included an updated financial statement on form 433-a oic and form 433-a their revised form 433-a oic included among other items the investment_partnership with a value of dollar_figure discounted to dollar_figure vehicle operating_expenses of dollar_figure and out- of-pocket health care expenses of dollar_figure they did not include the value of the 2see sec_301_7122-1 proced admin regs an effective tax_administration offer is appropriate only when the taxpayer’s assets and income exceed the liability and the taxpayer is able to cover the liability in full irrevocable_life_insurance_trust or vehicle ownership expenses their revised form 433-a listed the value of the investment_partnership as dollar_figure and the cash_value of the life_insurance_policy in the irrevocable_trust as dollar_figure additionally they listed vehicle ownership expenses of dollar_figure despite having zero loan balances and no monthly payments on their vehicles vehicle operating_expenses of dollar_figure and out-of-pocket health care expenses of dollar_figure after reviewing the gustashaws’ documents the settlement officer inquired about a dollar_figure out-of-pocket health care expense included in the gustashaws’ calculation the gustashaws informed the settlement officer that the expense occurred as a result of mrs gustashaw’s procedure to remove a benign tumor and that she would undergo further screening in the future the gustashaws included with their response schedules a for and indicating significant medical_expenses the following week the settlement officer informed the gustashaws of his calculations he valued the investment_partnership at dollar_figure discounted pincite for a quick sale value of dollar_figure and he valued the irrevocable_life_insurance_trust as a dissipated asset at dollar_figure discounted for a quick sale at dollar_figure additionally the settlement officer excluded vehicle ownership expenses allowed dollar_figure in operating_expenses and accepted all but one of the gustashaws’ out-of-pocket health care expenses the settlement officer determined that the dollar_figure expense for mrs gustashaw’s procedure was a one- time expense and excluded it from his calculation he allowed dollar_figure for health care expenses which is more than the national standard the gustashaws’ counsel and the settlement officer continued their correspondence over the summer but during this time mr gustashaw suffered a serious leg injury that required hospitalization this delayed negotiations and by august several issues in the offer calculation remained unsettled around the middle of august the gustashaws’ counsel sent the settlement officer a letter disputing the values assigned to the investment_partnership and the irrevocable_life_insurance_trust and asked the settlement officer to take into account mr gustashaw’s recent leg injury the gustashaws argued that the investment_partnership was worthless and unmarketable they included a followup letter from the president of the investment_partnership stating that it is unlikely that you could find a secondary market for sale of the funds and the structure of the private_placement memorandum does not allow for liquidation of fund investments her letter further stated that two holdings had sold on the secondary market but that they sold at less than cents on the dollar of remaining principal at that time finally she informed the gustashaws that she was not a finra broker or rep and cannot say with complete and total certainty that they might not be able to find some secondary market the gustashaws also argue that the settlement officer improperly included the full cash_value of the life_insurance_policy owned by the irrevocable_trust they point out that the irrevocable_trust created in is the owner of the policy and although an older life_insurance_policy was converted into a new policy within the trust on date the life_insurance_policy cannot be a dissipated asset because the notice_of_deficiency was not issued until almost a year and a half later they contend that the value of the policy should not be included as a dissipated asset because the gustashaws are not the owners of the policy and the planning occurred long before their trouble with the internal_revenue_service to support this position they submitted two additional documents to the settlement officer one of those documents was a statement from american united life_insurance co that lists tr gustashaw fam declar of tr as the owner of the life_insurance_policy a contract date of date and a cash_value of dollar_figure finally the gustashaws disputed the out-of-pocket heath care and vehicle expenses that the settlement officer allowed they argue that considering mrs gustashaw’s operation and mr gustashaw’s leg injury the settlement officer should allow the full amount of the gustashaws’ claimed out-of-pocket health care expenses they further argue that although the gustashaws are not making payments on their current vehicles they will need to replace those vehicles in the future the settlement officer informed the gustashaws that he was not able to accept their position on the investment_partnership life_insurance_trust and out-of- pocket health care and vehicle expenses but agreeing to an adjustment for mr gustashaw’s leg injury and for other undisputed items the settlement officer adjusted their reasonable collection potential to dollar_figure despite this reduction the settlement officer informed the gustashaws that he was unable to recommend acceptance of their dollar_figure offer he suggested that if the gustashaws amended their offer to the amount he had determined to be their reasonable collection potential he would recommend acceptance the following day the gustashaws submitted an amended offer for dollar_figure the settlement officer issued a notice_of_determination sustaining the levy notice on date in his report the settlement officer detailed his calculation of the gustashaws’ reasonable collection potential and their request for a doubt as to collectibility offer-in-compromise with special circumstances the gustashaws filed a timely petition with the court on date while residing in indiana in their petition they challenge the determination as to tax years through arguing that the settlement officer erred and abused his discretion in not approving the petitioners’ offer_in_compromise made as an alternative to enforced collection the court dismissed as to all years except and because the notice_of_determination was only for those years ii trial the gustashaws and the commissioner set forth many of the same arguments at trial that they had raised in the collection hearing but the commissioner also raised one new argument at trial and on brief he argues that even if the gustashaws’ reasonable collection potential is adjusted for potential errors the settlement officer’s rejection of the offer will still be within his discretion because the corrected reasonable collection potential still exceeds the gustashaws’ final offer he further contends that any potential miscalculations would be harmless error because the gustashaws’ offer and their reasonable collection potential are too far apart opinion the question before the court is whether the settlement officer abused his discretion in rejecting the gustashaws’ offer-in-compromise and sustaining the commissioner’s levy notice for their and federal tax_liabilities specifically the gustashaws argue that the settlement officer erred in overvaluing a partnership investment and an irrevocable_life_insurance_trust and understating out-of-pocket health care and vehicle expenses i offer-in-compromise the secretary may compromise any civil or criminal case arising under the internal revenue laws prior to reference to the department of justice the regulations provide guidance for the acceptance of such compromises under sec_7122 and include three grounds for the compromise of a liability doubt as to liability doubt as to collectibility and promotion of effective tax_administration when a taxpayer’s liability exceeds assets and income as is the case here the secretary is authorized to accept an offer based on doubt as to collectibility when as here the underlying liability is not at issue we review the settlement officer’s determination for abuse_of_discretion in reviewing for abuse_of_discretion we do not conduct an independent review of the collection sec_7122 sec_301_7122-1 proced admin regs 5see 114_tc_604 114_tc_176 alternatives and we do not substitute our judgment for that of the settlement officer we review only to determine whether the settlement officer’s decision was arbitrary capricious or without sound basis in fact or law a doubt as to collectibility with special circumstances in determining a doubt as to collectibility offer the settlement officer must determine the taxpayer’s ability to pay a settlement based on a taxpayer’s ability to pay allows the taxpayer to retain sufficient funds to cover reasonable basic living_expenses with such expenses determined by evaluating the individual facts and circumstances these facts and circumstances include the taxpayer’s age health marital status number and age of dependents education or occupational training work experience and present and future employment status generally the commissioner will reject a doubt as to collectibility offer-in-compromise if the taxpayer’s reasonable collection potential exceeds the offerdollar_figure a taxpayer’s 6see klein v commissioner t c __ __ slip op pincite date 125_tc_301 aff’d 469_f3d_27 1st cir sec_301_7122-1 proced admin regs sec_301_7122-1 proced admin regs 9internal revenue manual irm pt date 10see eg 136_tc_475 aff’d continued reasonable collection potential is the amount the commissioner could collect through other means including administrative and judicial collection remedies a settlement officer’s rejection of an offer below the taxpayer’s reasonable collection potential generally is not an abuse of discretiondollar_figure in certain cases the commissioner may accept an offer of less than the total reasonable collection potential of a case if there are special circumstances special circumstances include as argued by the gustashaws circumstances demonstrating that the taxpayer would suffer economic hardship if the irs were to collect from him an amount equal to the reasonable collection potential dollar_figure generally an economic hardship occurs when collection of the taxpayers’ full collection potential leaves them unable to cover reasonable basic living continued f app’x d c cir brombach v commissioner tcmemo_2012_265 at see also revproc_2003_71 sec_4 2003_2_cb_517 11rev proc sec_4 see murphy v commissioner t c pincite 12see eg 125_tc_301 mcclanahan v commissioner tcmemo_2008_161 95_tcm_1625 lemann v commissioner tcmemo_2006_37 13rev proc sec_4 irm pt 14murphy v commissioner t c pincite expensesdollar_figure factors indicating economic hardship include the taxpayers’ advanced age poor health medical catastrophe disability dependents with special needs and inability to meet basic living_expenses when borrowing against equity in the their assetsdollar_figure when considering an offer-in-compromise based on doubt as to collectibility with special circumstances the settlement officer must consider sec_301_7122-1 proced admin regs which requires that he reject an offer-in-compromise if acceptance would undermine compliance by taxpayers with the tax laws the gustashaws argue that their doubt as to collectibility offer should be considered under special circumstances they contend that they would suffer sec_301_7122-1 proced admin regs irm pt date sec_301_7122-1 proced admin regs irm pt date see mcclanahan v commissioner t c m cch pincite lemann v commissioner tcmemo_2006_37 sec_301_7122-1 proced admin regs revproc_2003_71 sec_4 a irm pt pt see eg johnson v commissioner tcmemo_2007_29 93_tcm_885 aff’d sub nom 568_f3d_710 9th cir lindley v commissioner tcmemo_2006_229 92_tcm_363 aff’d sub nom 568_f3d_710 9th cir barnes v commissioner tcmemo_2006_150 92_tcm_31 aff’d sub nom 568_f3d_710 9th cir economic hardship if the commissioner collected an amount equal to their reasonable collection potential leaving them unable to cover reasonable basic living_expenses because of their age and health the gustashaws point to mr gustashaw’s recent leg injury and mrs gustashaw’s removal of a benign tumor as factors indicating economic hardship the gustashaws argue that because of their age and lack of employment and mr gustashaw’s having been retired for roughly years an offer equal to their reasonable collection potential would leave them unable to cover basic living_expenses and result in economic hardship the settlement officer did not abuse his discretion in failing to accept the gustashaws’ economic hardship argument contrary to cases cited by the gustashaws the record is clear that the settlement officer considered the gustashaws’ economic hardship arguments but ultimately found them lacking even if we accept the gustashaws’ argument that they would suffer economic hardship we would not find that the settlement officer abused his discretion the gustashaws’ liabilities are the result of participation in a tax_shelter acceptance of the offer would place the government in the unenviable role of an insurer against poor business decisions by taxpayers and i t would be particularly inappropriate for the government to play that role here dollar_figure reducing the risks associated with tax_shelters would undermine compliance with the tax laws therefore the settlement officer’s rejection of the offer was appropriatedollar_figure because we do not substitute our judgment for that of the settlement officer and because the settlement officer’s decision was not arbitrary capricious or without sound basis in fact or law we find that the settlement officer did not abuse his discretion in denying the gustashaws’ claim for an offer- in-compromise based on economic hardship b the gustashaws’ assets the gustashaws further argue that the settlement officer erred in calculating their reasonable collection potential by overvaluing an investment_partnership and including the full cash_value of a life_insurance_policy as a dissipated asset they 18lindley v commissioner t c m cch pincite 19see eg johnson v commissioner t c m cch pincite barnes v commissioner t c m cch pincite 20see murphy v commissioner t c pincite mcclanahan v commissioner t c m cch pincite 21see klein v commissioner t c __ __ slip op pincite date citing murphy v commissioner t c pincite contend that the settlement officer’s erroneous valuation was an abuse_of_discretion investment_partnership value in considering an offer-in-compromise the commissioner values a taxpayer’s assets at their net realizable equitydollar_figure net realizable equity is the quick sale value qsv less amounts owed to secured lien holders with priority over the federal_tax_lien dollar_figure the commissioner generally calculates the quick sale value pincite of the fair_market_value of the assetdollar_figure the gustashaws’ initial form 433-a assigned a value in the investment_partnership of dollar_figure while later forms 433-a assigned a value of dollar_figure and finally dollar_figure after a discount they submitted letters from the president of the investment_partnership indicating that the value of the partnership was difficult to determine and t here is no market for regular sale of these funds the letters referenced sales where to the president’s knowledge sellers received dollar_figure on the dollar for their interest the gustashaws did not provide 22irm pt date 23irm pt 24irm pt any other evidence relating to the investment partnership’s value and argue that it is worthless with an appropriate value of zero the settlement officer did not abuse his discretion in using a discounted quick sale value for the partnership investment the record shows that the settlement officer used the values reported by the gustashaws and reviewed the accompanying documents indicating sales generating less than cents on the dollar these documents do not conclude that the investment_partnership is worthless only that it would be difficult to sell on the secondary market additionally the president’s letter indicates that she is not a broker of these types of deals simply stating that any discount a buyer would want would probably erase a majority of the remaining value finally the letters indicate a possibility of selling the investment_partnership interest on the secondary market through a financial industry regulatory authority finra broker or dealer despite this information the gustashaws did not contact a finra broker and failed to produce further documentation regarding the value of the investment_partnership without any further evidence as to the investment partnership’s value the settlement officer assigned a discount value of a discount far greater than advised in the internal_revenue_manual the settlement officer’s determination of the investment partnership’s value is reasonably based on the information provided by the gustashaws and is not an abuse_of_discretion life_insurance_policy the settlement officer included in his calculation of the gustashaws’ reasonable collection potential a discounted cash_value of the life_insurance_policy held by the irrevocable_life_insurance_trust he included the discounted cash_value as a dissipated asset a dissipated asset is any asset liquid or non-liquid that has been sold transferred or spent on non-priority items or debts and that is no longer available to pay the tax_liability but if the taxpayer can show that the dissipated asset was necessary for the production_of_income or the health and welfare of the taxpayer or their family then the asset will not be included in their reasonable collection potentialdollar_figure the reason to include dissipated assets in a taxpayer’s reasonable collection potential is to deter delinquent taxpayers from wasting money that they owe and should pay as tax while this may seem harsh because i t treats a taxpayer a sec_25johnson v commissioner t c pincite i r m date 26irm pt 27mcavey v commissioner tcmemo_2018_142 at citing johnson continued having money that he actually doesn’t not including dissipated assets in rcp would create a perverse incentive to be profligate a taxpayer with a large tax debt could waste his money on nonessential goods and then plead poverty when the taxman came generally dissipated assets are excluded from a taxpayer’s reasonable collection potential but a settlement officer can look back three years from the taxpayer’s offer date and include any dissipated assetsdollar_figure additionally the settlement officer can include assets as dissipated assets where it can be shown the taxpayer sold transferred encumbered or otherwise_disposed_of assets in an attempt to avoid the payment of the tax_liability or used the assets or proceeds other than wages salary or other income for other than the payment of items necessary for the production_of_income or the health and welfare of the taxpayer or their family after the tax has been assessed or within six months prior to the tax_assessment the settlement officer can also include assets because of their specific timing that occurred after notification of an examination dollar_figure continued v commissioner t c pincite 28alphson v commissioner tcmemo_2016_84 at 29irm pt 30irm pt 31irm pt the gustashaws made dollar_figure premium payments to the life_insurance_policy owned by the irrevocable_trust from to and made dollar_figure premium payments in and these payments were not necessary for the production_of_income or the health and welfare of the gustashaws or their family dollar_figure because the gustashaws’ returns were examined in some of the premium payments to the irrevocable_trust are dissipated assets but the premium payments made before the gustashaws’ examination are not dissipated assets therefore the amount the settlement officer determined as a dissipated asset the cash_surrender_value of the life_insurance_policy incorrectly includes the premium payments made before the gustashaws’ examination while this timing potentially affects the gustashaws’ reasonable collection potential a d etermination of their exact rcp would be a meaningless exercise because the gustashaws’ reasonable collection potential far exceeds their final offer when any error is correcteddollar_figure 32see irm pt 33estate of duncan v commissioner tcmemo_2016_204 at n aff’d 890_f3d_192 5th cir the settlement officer erred by including the discounted value of the life_insurance_policy as a dissipated asset it is undisputed that the gustashaws did not have an ownership_interest in the policy it was owned by an irrevocable_trust and we need not decide the precise extent to which some of the premium payments may have been dissipated assets because it would be a meaningless exercise the exact amount of premium payments that might be includible in the gustashaws’ assets is immaterial because we uphold determinations when the taxpayer’s oic was far less than the correct rcp c the gustashaws’ expenses the gustashaws argue that the settlement officer erred in disallowing their out-of-pocket health care expenses and vehicle ownership and operation expenses they contend that the settlement officer’s failure to grant these allowances is an abuse_of_discretion 34alphson v commissioner at citing carter v commissioner tcmemo_2007_25 93_tcm_861 aff’d in part vacated in part sub nom 568_f3d_710 9th cir out-of-pocket health care expenses a settlement officer must give full consideration to the taxpayer’s age and health when determining allowable out-of-pocket health care expensesdollar_figure taxpayers claiming more than the total allowed by the out-of-pocket health care standard may be allowed more than the standard if they provide documentation to substantiate and justify the additional expenses additionally when confronted with special circumstances the settlement officer must take into account any long- term illnesses medical conditions disabilities and care for dependents with special health needsdollar_figure the settlement officer did not abuse his discretion in determining the gustashaws’ out-of-pocket health care expenses he accepted all but one of them allowed their expenses to exceed the national standard took into consideration mr gustashaw’s leg injury and properly excluded the nonrecurring expenses of dollar_figure 35irm pt pt b date 36irm pt date sec_301_7122-1 proced admin regs see irm pt factors establishing special circumstances under datcsc are the same as those considered under eta the gustashaws argue that the one-time expense of dollar_figure is representative of the future health care expenses the gustashaws might incur but they provide no support for their claim that this expense or any other health care expense will occur in the future instead they rely on the argument that medical_expenses increase as people age it is not an abuse_of_discretion for a settlement officer to set_aside speculative future expenses if the record does not support their inclusiondollar_figure the settlement officer reviewed the gustashaws’ out-of-pocket health care expenses and allowed all but one an expense that the parties agree is nonrecurring and such action is not arbitrary or capricious motor_vehicle expenses a settlement officer is required to factor in taxpayers’ necessary transportation_expenses in computing their reasonable collection potentialdollar_figure transportation_expenses are necessary if they are used by taxpayers and their families to provide for their health and welfare and or the production_of_income transportation_expenses include ownership expenses for the purchase or lease of a 38brombach v commissioner at 39irm pt date pt 40irm pt vehicle and operating_expenses to keep the vehicle on the roaddollar_figure for ownership expenses a taxpayer is allowed the local standard or the amount actually paid whichever is less unless the taxpayer provides documentation to verify and substantiate that the higher expenses are necessary if a taxpayer owns and uses a vehicle but there is no loan or lease payment the taxpayer is entitled only to operating expensesdollar_figure the gustashaws’ live in a community without adequate public transportation and need their vehicles to provide for their health and welfare this much is clear but because they own each of their vehicles outright making no payments the settlement officer disallowed ownership expenses the gustashaws argue that the settlement officer abused his discretion by not allowing the local standard for ownership expenses they contend that their vehicles will need replacing in the future and that the settlement officer should adjust the allowance to allow for their life expectancies and monthly shortfall internal_revenue_manual pt b is clear because the gustashaws own their vehicles outright and do not make payments they are 41irm pt 42irm pt 43irm pt b entitled only to the local standard for operating_expenses the settlement officer followed the internal_revenue_manual and did not abuse his discretion in disallowing the gustashaws’ request for ownership expensesdollar_figure ii the gustashaws’ request for remand the gustashaws argue that the settlement officer’s abuse_of_discretion requires a remand they also contend that any correction of the settlement officer’s errors requires a remand so the parties can continue negotiations the commissioner disagrees arguing that even if we disagree with one of the settlement officer’s conclusions remand is not appropriate for harmless error he cites lindley v commissioner tcmemo_2006_229 92_tcm_363 aff’d sub nom 568_f3d_710 9th cir for the proposition that even if the settlement officer erred in his calculations the gustashaws’ reasonable collection potential would still exceed their last offer and rejection under these circumstances would not be an abuse_of_discretion we agree the court on numerous occasion has found that although a settlement officer erred in his calculations the error did not change the result of 44see levin v commissioner tcmemo_2018_172 at this court has generally held that there is no abuse_of_discretion when an appeals officer relies on guidelines published in the internal_revenue_manual see also 140_tc_173 aldridge v commissioner tcmemo_2009_276 etkin v commissioner tcmemo_2005_245 the hearing because the taxpayer’s reasonable collection potential still exceeded the taxpayer’s final offer when the error was correcteddollar_figure after correction of the settlement officer’s inclusion of the full cash_value of the irrevocable_life_insurance_trust the gustashaws’ corrected reasonable collection potential still exceeds their final offer by over dollar_figure because the gustashaws did not establish economic hardship and because it is within the settlement officer’s discretion to deny an offer below a taxpayer’s reasonable collection potential we find that the settlement officer did not abuse his discretion and remand would be improper iii conclusion the gustashaws have not shown that the settlement officer’s actions were arbitrary capricious or without sound basis in fact or law although the settlement officer did err in his inclusion of the life_insurance policy’s cash_value the error was harmless and the settlement officer did not abuse his discretion in rejecting the gustashaws’ offer 45see eg carter v commissioner t c m cch pincite lindley v commissioner t c m cch pincite to reflect the foregoing decision will be entered for respondent
